DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 9, 11-13, 15, 22-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2017/0213913 A1) in view of Rachmady et al. (PG Pub. No. US 2014/0225065 A1).
Regarding claim 1, Lee teaches a semiconductor device (¶ 0019: 200), comprising: 
isolation areas (¶ 0022: 112) above a substrate (¶ 0020: 110) to form a trench between the isolation areas (fig. 1A: portions of 112 implicitly define a trench); 
a first buffer layer (¶ 0044: 122) over the substrate, in contact with the substrate, and within the trench (fig. 1A: 122 over and in contact with 110, and disposed in trench defined by 112); 
a second buffer layer (¶ 0044: 124) within the trench over the first buffer layer, in contact with the first buffer layer (fig. 1A: 124 and in trench defined by 112 and contacting 122); 
a channel area (¶ 0052: nanosheet channel region) above the first buffer layer, above a portion of the second buffer layer that are below a source area or a drain area (¶ 0052 & fig. 1: nanosheet channels disposed above FA, and therefore implicitly above 122 and 124, wherein 122 and 124 comprise portions below source/drain regions 160), wherein the channel area includes an III-V material (¶ 0052: nanosheets comprise III-V material);
a high-k gate dielectric layer (¶ 0027: 130) above the first buffer layer and around the channel area (fig. 1: 130 disposed above 122.  Furthermore, in a nanosheet device the gate dielectric implicitly surrounds at least a portion of a channel region); 
a gate electrode (¶ 0032: 140) above the first buffer layer, around the high-k gate dielectric layer, and around the channel area (¶ 0052 & fig. 1: 140 disposed above 122 and at least partially around 130 and nanosheet channels); 
the source area above the second buffer layer, in direct contact with the second buffer layer, and adjacent to a first end of the channel area (fig. 1A: source region disposed above and in direct contact with 124.  Furthermore, in a nanosheet device, the source region is implicitly adjacent to the channel region); and 
the drain area above the second buffer layer, in direct contact with the second buffer layer, and adjacent to a second end of the channel area that is opposite to the first end of the channel area (fig. 1A: drain region disposed above and indirect contact with 124.  Furthermore, in a nanosheet device, the drain region is implicitly adjacent to the channel region opposite to the source region).
Lee is silent to the high-k gate dielectric layer completely around the channel area, and the gate electrode completely around the high-k gate dielectric layer, and completely around the channel area.
Rachmady teaches a semiconductor device (¶ 0014 & figs. 1A-1D: 100) including a channel area (¶ 0014: nanowire channels, similar to that of Lee) above a plurality of buffer layers (¶ 0019: one or more buffer layers 109, similar to 122/124 of Lee), a high-k gate dielectric layer (¶ 0029: 116, similar to 130 of Lee) above the first buffer layer and completely around the channel area (figs. 1B-1C: 116 above 109 and completely around nanowires 110), and a gate electrode (¶ 0014: 118, similar to 140 of Lee) above the first buffer layer, completely around the high-k gate dielectric layer, and completely around the channel area (figs. 1B-1C: 118 disposed above 109, completely around 116 and completely around 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate structures of Lee completely around the channel areas, as a means to improve short channel effects due to parasitic leakage paths being completely cut-off (Rachmady, ¶ 0013).

Regarding claim 3, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the second buffer layer is coplanar with a surface of the isolation areas (Lee, fig. 1A: 124 substantially coplanar with 112), while the channel area, the source area, and the drain area are above the surface of the isolation areas (Lee, ¶ 0052 & fig. 1: nanosheet channel(s) and source/drain regions 160 include portions disposed above surface of 112).

Regarding claim 4, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein a surface of the substrate that contacts with the first buffer layer is a non-planar surface (Lee, fig. 1B: surface of substrate portion FA that contacts 122 is non-planar).

Regarding claim 6, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the channel area includes a channel selected from the group consisting of a nanowire channel, a nanoribbon channel, and a gate-all-around channel (Lee, ¶ 0052: nanosheet, and Rachmady, ¶ 0014: gate all around nanowire).

Regarding claim 9, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the III-V material of the channel area includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), and arsenic (As) (Lee, ¶ 0052 and/or Rachmady, ¶ 0021: nanosheets/nanowires may be formed of InGaAs, InAs, GaSb, InSb).

Regarding claim 11, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the source area or the drain area includes a material selected from the group consisting of In, P, Ga, or As, indium gallium arsenide (InGaAs), indium arsenide (InAs), indium antimonide (InSb), indium gallium antimonide (InGaSb), indium gallium arsenide antimonide (InxGa1-xAsySbi-y), indium gallium arsenide phosphide (InxGa1-xAsyP1-y), indium gallium phosphide antimonide (InxGa1-xPySb1-y), indium aluminum arsenide antimonide (InxAl1-xAsySb1-y), indium aluminum arsenide phosphide (InxAl1-xAsyP1-y), where 0<x 1, 0<y<1, a narrow bandgap III-V material, and any combination thereof (Lee, ¶ 0039: 160 formed of a group III-V compound semiconductor material such as GaSb, AlSb, or InP, and/or Rachmady, ¶ 0042: source 338 and drain 339 regions are formed from GaAs, GaP, InGaAs, GaP, or InP).

Regarding claim 12, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the substrate includes a material selected from the group consisting of a high- resistivity p-type or n-type vicinal silicon material, germanium, germanium on silicon, gallium arsenide (GaAs), and a silicon-on-insulator substrate (Lee, ¶ 0021: Ge, GaAs, SOI and Rachmady, ¶ 0032: substrate 301 includes Ge).

Regarding claim 13, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the first buffer layer includes a material selected from the group consisting of gallium arsenide (GaAs), poly-GaAs, InP, AlAs, GaP, AlAsSb, InAlAs, and InxGa1-xAs, where x is between 0 and 1 (Lee, ¶ 0045: 122 comprises InP, and Rachamdy, ¶ 0032: buffer layers include GaAs, InP and InAlAs).

Regarding claim 15, Lee in view of Rachmady teaches the semiconductor device of claim 1, comprising a first buffer layer (Lee, 122), a second buffer layer (Lee, 124), and a channel area comprising III-V material (Lee, ¶ 0052).
Lee in view of Rachmady as applied to claim 1 above does not teach wherein the first buffer layer includes GaAs, the second buffer layer includes InxGa1-xAs, where x is between 0 and 1, and wherein the III-V material in the channel area includes InP.
However, Rachmady does teach a semiconductor device (figs. 1A-1B: 100) including a plurality of buffer layers (¶ 0019: one or more buffer layers 109, similar to 122/124 of Lee) and a III-V material nanowire channel (¶ 0021: 110, similar to nanosheets of Lee), wherein the buffer layer includes materials such as GaAs and InGaAs (¶ 0032), and the channel includes III-V materials such as InP (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Lee in view of Rachmady with the buffer and channel materials of Rachmady, as a means to increase transistor drive currents (Rachmady, ¶ 0004), and optimize lattice constants of epitaxially grown semiconductor layers (Rachmady, ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, the material of Rachmady is suitable to form the buffer layers and channel region of Lee in view of Rachmady.

Regarding claim 22, Lee teaches a computing device (fig. 27: 1000), comprising: 
a processor (¶ 0220: controller 1010); and 
a memory device (¶ 0220: memory 1030) coupled to the processor (fig. 27: 1030 at least indirectly coupled to 1010, 
wherein the memory device or the processor includes a transistor (¶ 0221: at least one of the semiconductor devices of FIGS. 1A through 26) comprising:
isolation areas (¶ 0022: 112) above a substrate (¶ 0020: 110) to form a trench between the isolation areas (fig. 1A: portions of 112 implicitly define a trench); 
a first buffer layer (¶ 0044: 122) over the substrate, in contact with the substrate, and within the trench (fig. 1A: 122 over and in contact with 110, and disposed in trench defined by 112);
a second buffer layer (¶ 0044: 124) within the trench over the first buffer layer, in contact with the first buffer layer (fig. 1A: 124 and in trench defined by 112 and contacting 122);
a channel area (¶ 0052: nanosheet channel region) above the first buffer layer, above a portion of the second buffer layer that are below a source area or a drain area (¶ 0052 & fig. 1: nanosheet channels disposed above FA, and therefore implicitly above 122 and 124, wherein 122 and 124 comprise portions below source/drain regions 160), wherein the channel area includes an III-V material (¶ 0052: nanosheets comprise III-V material);
a high-k gate dielectric layer (¶ 0027: 130) above the first buffer layer and around the channel area (fig. 1: 130 disposed above 122.  Furthermore, in a nanosheet device the gate dielectric implicitly surrounds at least a portion of a channel region);
a gate electrode (¶ 0032: 140) above the first buffer layer, around the high-k gate dielectric layer, and around the channel area (¶ 0052 & fig. 1: 140 disposed above 122 and at least partially around 130 and nanosheet channels);
the source area above the second buffer layer, in direct contact with the second buffer layer, and adjacent to a first end of the channel area (fig. 1A: source region disposed above and in direct contact with 124.  Furthermore, in a nanosheet device, the source region is implicitly adjacent to the channel region); and
the drain area above the second buffer layer, in direct contact with the second buffer layer, and adjacent to a second end of the channel area that is opposite to the first end of the channel area (fig. 1A: drain region disposed above and indirect contact with 124.  Furthermore, in a nanosheet device, the drain region is implicitly adjacent to the channel region opposite to the source region).
 Lee is silent to the high-k gate dielectric layer completely around the channel area, and the gate electrode completely around the high-k gate dielectric layer, and completely around the channel area.
Rachmady teaches a semiconductor device (¶ 0014 & figs. 1A-1D: 100) including a channel area (¶ 0014: nanowire channels, similar to that of Lee) above a plurality of buffer layers (¶ 0019: 109, similar to 122/124 of Lee), a high-k gate dielectric layer (¶ 0029: 116, similar to 130 of Lee) above the first buffer layer and completely around the channel area (figs. 1B-1C: 116 above 109 and completely around nanowires 110), and a gate electrode (¶ 0014: 118, similar to 140 of Lee) above the first buffer layer, completely around the high-k gate dielectric layer, and completely around the channel area (figs. 1B-1C: 118 disposed above 109, completely around 116 and completely around 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate structures of Lee completely around the channel areas, as a means to improve short channel effects due to parasitic leakage paths being completely cut-off (Rachmady, ¶ 0013).

Regarding claim 23, Lee in view of Rachmady teaches the computing device of claim 22, wherein a surface of the substrate that contacts with the first buffer layer is a non-planar surface (Lee, fig. 1B: surface of substrate portion FA that contacts 122 is non-planar).

Regarding claim 25, Lee in view of Rachmady teaches the computing device of claim 22, wherein the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor (Lee, ¶ 0221: interface 1040 of electronic system 1000 may include an antenna and/or a wireless transceiver. In some embodiments, the electronic system 1000 may be used in a communication interface protocol of a third generation communication system such as code division multiple access (CDMA), global system for mobile communications (GSM)).

Regarding claim 26, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the channel area is not vertically above the second buffer layer (Lee, fig. 1C: portions of nanosheet channels disposed below gate 140 and above FA.  Since 124 is not disposed on a top surface of FA, the nanosheet channels are not arranged vertically above 124 in the channel region of the device).

Regarding claim 27, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the gate electrode does not overlap the second buffer layer (Lee, fig. 1C: 140 does not overlap 124).

Regarding claim 28, Lee teaches a semiconductor device, comprising: 
isolation areas (¶ 0022: 112) above a substrate (¶ 0020: 110) to form a trench between the isolation areas (fig. 1A: portions of 112 implicitly define a trench);
a first buffer layer (¶ 0044: 122) over the substrate, in contact with the substrate, and within the trench (fig. 1A: 122 over and in contact with 110, and disposed in trench defined by 112);
a second buffer layer (¶ 0044: 124) within the trench over the first buffer layer, in contact with the first buffer layer (fig. 1A: 124 and in trench defined by 112 and contacting 122);
a channel area (¶ 0052: nanosheet channel region) above the first buffer layer, above a portion of the second buffer layer that are below a source area or a drain area (¶ 0052 & fig. 1: nanosheet channels disposed above FA, and therefore implicitly above 122 and 124, wherein 122 and 124 comprise portions below source/drain regions 160), wherein the channel area includes an III-V material (¶ 0052: nanosheets comprise III-V material);
a high-k gate dielectric layer (¶ 0027: 130) above the first buffer layer and around the channel area (fig. 1: 130 disposed above 122.  Furthermore, in a nanosheet device the gate dielectric implicitly surrounds at least a portion of a channel region);
a gate electrode abo (¶ 0032: 140) above the first buffer layer, around the high-k gate dielectric layer, and around the channel area (¶ 0052 & fig. 1: 140 disposed above 122 and at least partially around 130 and nanosheet channels);
the source area above the second buffer layer, in contact with the second buffer layer, and adjacent to a first end of the channel area (fig. 1A: source region disposed above and in direct contact with 124.  Furthermore, in a nanosheet device, the source region is implicitly adjacent to the channel region); and
the drain area above the second buffer layer, in contact with the second buffer layer, and adjacent to a second end of the channel area that is opposite to the first end of the channel area (fig. 1A: drain region disposed above and indirect contact with 124.  Furthermore, in a nanosheet device, the drain region is implicitly adjacent to the channel region opposite to the source region),
wherein the second buffer layer is coplanar with a surface of the isolation areas (fig. 1A: 124 substantially coplanar with 112), while the channel area, the source area, and the drain area are above the surface of the isolation areas (figs. 1A-1C: at least portions of nanosheet channel area above FA, source/drain areas 166 above the surface of 112).
Lee is silent to the high-k gate dielectric layer completely around the channel area, and the gate electrode completely around the high-k gate dielectric layer, and completely around the channel area.
Rachmady teaches a semiconductor device (¶ 0014 & figs. 1A-1D: 100) including a channel area (¶ 0014: nanowire channels, similar to that of Lee) above a plurality of buffer layers (¶ 0019: 109, similar to 122/124 of Lee), a high-k gate dielectric layer (¶ 0029: 116, similar to 130 of Lee) above the first buffer layer and completely around the channel area (figs. 1B-1C: 116 above 109 and completely around nanowires 110), and a gate electrode (¶ 0014: 118, similar to 140 of Lee) above the first buffer layer, completely around the high-k gate dielectric layer, and completely around the channel area (figs. 1B-1C: 118 disposed above 109, completely around 116 and completely around 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate structures of Lee completely around the channel areas, as a means to improve short channel effects due to parasitic leakage paths being completely cut-off (Rachmady, ¶ 0013).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rachmady as applied to claim 1 above, and further in view of Ando et al. (PG Pub. No. US 2019/0157386 A1).
Regarding claim 2, Lee in view of Rachmady teaches the semiconductor device of claim 1, comprising a source area and a drain area (Lee, source/drain regions 160).
Lee in view of Rachmady is silent to the semiconductor device further comprising:
a source electrode coupled to the source area; and 
a drain electrode coupled to the drain area.
Ando teaches a semiconductor device including
source and drain regions (¶ 0041: 13, similar to 160 of Lee); 
a source electrode (¶ 0069: 19) coupled to the source area (fig. 9: 19 coupled to first source/drain 13); and 
a drain electrode (second 19) coupled to the drain area (fig. 9: second element 19 coupled to second source/drain 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Lee in view of Rachmady with the source and drain electrodes of Ando, as a means to provide electrical contact to external circuits such as power supply and/or ground circuits.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP § 2143.02.

Regarding claim 10, Lee in view of Rachmady teaches the semiconductor device of claim 1, comprising source and drain areas (Lee, 160). Lee in view of Rachmady further teaches the semiconductor device is configured as an NMOS device (Lee, ¶ 0048 & figs. 1A-1C: in at least one embodiment, transistor TR configured as NMOS).
Lee in view of Rachmady is silent to wherein the source area, or the drain area includes n-type dopant.
Ando teaches a semiconductor device including source and drain regions (¶ 0041: 13, similar to 160 of Lee), wherein the source area, or the drain area includes n-type dopant (¶ 0052: 13 includes n-type dopant).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source or drain area of Lee in view of Rachmady with n-type dopant, as a means to provide source and/or drain with conductivity suitable for use in a nanosheet/nanowire semiconductor device (Ando, ¶¶ 0051-0053).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rachmady as applied to claim 1 above, and further in view of Xu et al. (PG Pub. No. US 2017/0110374 A1).
Regarding claim 5, Lee in view of Rachmady teaches the semiconductor device of claim 1, wherein the trench has a width that is substantially equal to a width of the channel area (Lee, fig. 1B among others: width of trench defined by portions of 112 substantially equal to a width of FA on which nanosheet channels are stacked).
Lee in view of Rachmady is silent to the channel area is of a shape selected from the group consisting of rectangular shape, a square shape, an oval shape, and a circular shape.
Xu teaches a semiconductor device (¶ 0049 & figs. 3A-3B: 300) including a channel region (¶ 0050: 308, similar to nanosheets of Lee and/or nanowires of Rachmady), a trench formed between isolation areas (¶ 0064: trench defined by shallow trench isolation 302, similar to that of Lee) and having a width that is substantially equal to a width of the channel area (figs. 3A-3B: trench defined by 302 has a width that is substantially equal to a width of 308), the channel area having a rectangular shape (¶ 0050 & fig. 3B: portions 310 of channel structures 308 include a substantially rectangular cross-sectional shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel area of Lee in view of Rachmady with the shape of Xu, as a means to provide a high number of nanowires for a particular nanowire structure height. The greater number of nanowires provides increased gate control compared to the conventional nanowire device, but on a shorter nanowire channel structure, thus maintaining a lower parallel plate parasitic capacitance. Furthermore, the shorter nanowire channel structure simplifies fabrication (Xu, ¶ 0016). 
Furthermore, arriving at the claimed feature of " the channel area having a rectangular shape, a square shape, an oval shape, and a circular shape" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed channel area is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Regarding claim 7, Lee in view of Rachmady teaches the semiconductor device of claim 1, comprising a channel area (Lee, ¶ 0052: nanosheets).
Lee in view of Rachmady is silent to wherein the channel area is of a triangular shape.
Xu teaches a semiconductor device including a channel region (¶ 0050: 308, similar to nanosheets of Lee) of a triangular shape (¶ 0050 & fig. 3B: channel structures 308 include substantially triangular cross-sectional shapes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Lee in view of Rachmady with a triangular shape, as a means to as a means to provide a high number of nanowires for a particular nanowire structure height. The greater number of nanowires provides increased gate control compared to the conventional nanowire device, but on a shorter nanowire channel structure, thus maintaining a lower parallel plate parasitic capacitance. Furthermore, the shorter nanowire channel structure simplifies fabrication (Xu, ¶ 0016).
Furthermore, arriving at the claimed feature of "the channel area is of a triangular shape" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed channel area is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 8, Lee in view of Rachmady teaches the semiconductor device of claim 1, comprising a channel area (Lee, ¶ 0052: nanosheets).
Lee in view of Rachmady does not teach the channel area is of an 111 crystal orientation. 
Xu teaches a semiconductor device including a channel region (¶ 0050: 308, similar to nanosheets of Lee) of an 111 crystal orientation (¶ 0050 & fig. 3B: channel structures 308 include 111 facets).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Lee in view of Rachmady with an 111 crystal orientation, as a means to allow for a channel region with substantially triangular cross-sections (Xu, ¶ 0050), improving gate control by exposing substantially all of the perimeter of vertically adjacent nanowires to electrostatic field generated by the gate (Xu, ¶ 0054).

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rachmady as applied to claim 1 above, and further in view of Dewey et al. (Patent document WO 2016/105437 A1).
Regarding claims 14 and 24, Lee in view of Rachmady teaches the semiconductor devices of claims 1 and 22, comprising a second buffer layer (Lee, 124).  Lee in view of Rachmady further teaches the channel region is exposed from the second buffer layer (Lee, figs. 1A-1B, 16A-16B: channel region portion FA exposed from 124).
Lee in view of Rachmady is silent to wherein the second buffer layer includes a material with an etch selectivity different from the III-V material in the channel area.
Dewey teaches a semiconductor device comprising a second buffer layer (p. 22 line 27: 226, similar to 124 of Lee) and a channel area (p. 15 line 3: nanowire 150, similar to nanosheet/nanowire channels of Lee and/or Rachmady), wherein the second buffer layer includes a material with an etch selectivity different from the III-V material in the channel area (p. 33 line 31 through p. 34 line 2: 226 includes material with etch selectivity to 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Lee in view of Rachmady with the etch selective materials of Dewey, as a means to minimize erosion of channel area when forming the second buffer layer (Lee, fig. 16A) maintaining reliability and performance of the semiconductor device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the materials of Dewey are suitable for the buffer layers and channel regions of Lee in view of Rachmady.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894